Citation Nr: 9915488	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  97-17 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1976 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating action in which the 
RO denied, among other things, service connection for the 
cause of the veteran's death.  By a July 23, 1996, letter, 
the RO also informed the appellant that a claim for accrued 
benefits, death pension, and dependency and indemnity 
compensation under 38 U.S.C.A. § 1318(b) (West 1991) had been 
denied.  The denial of service connection for the cause of 
the veteran's death was the only issue thereafter appealed.  
38 C.F.R. §§ 20.200, 20.302(c) (1998) (an appeal is initiated 
by a notice of disagreement and is completed only by filing a 
substantive appeal after issuance of a statement of the case 
or supplemental statement of the case which addresses the 
issues that the appellant desires to appeal).


FINDINGS OF FACT

1.  The veteran was exposed to benzene or benzene-like 
compounds in service while performing her duties as an 
aircraft maintenance specialist.

2.  The veteran was diagnosed with acute myeloid leukemia in 
1991.

3.  It is likely that prolonged exposure to benzene or 
benzene-like compounds in service led to the development of 
acute myeloid leukemia.

4.  Complications from acute myeloid leukemia contributed 
significantly to the veteran's death.


CONCLUSION OF LAW

Service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The death certificate reveals that the veteran died on May 
[redacted] 1996.  The immediate cause of death was listed as 
respiratory arrest.  The primary causes of death, in 
sequential order, were listed as multi-organ system failure, 
graft versus host disease, and umbilical cord blood 
transplant for leukemia.  An autopsy was performed.  At the 
time of the veteran's death, she was hospitalized at the Duke 
Medical Center in Durham, North Carolina.  The hospital 
summary and clinical records of the terminal period of 
hospitalization reflect a primary diagnosis of acute myeloid 
leukemia with multiple secondary diagnoses.

The veteran's service medical records are negative for any 
diagnosis of acute myeloid leukemia.  The veteran's 
occupational specialty in service was aircraft maintenance 
specialist.

Post-service treatment records show that the veteran was seen 
at Seymour Johnson Air Force Base in June 1991 after 
experiencing pounding in her chest along with some mild chest 
pain for the previous few weeks.  Subsequent evaluation at 
the Southeastern Medical Oncology Center resulted in a 
diagnosis of pancytopenia, probably secondary to pre-leukemia 
or frank leukemia.  The veteran underwent chemotherapy and 
the leukemia was noted to be in remission in October 1991.

In August 1992, the veteran filed a claim for entitlement to 
service connection for acute myelogenous leukemia.  She 
contended that she served as an F-4 crew chief in service and 
was exposed to numerous carcinogens including F-4E and F-4F 
radar transmissions, various fuels, greases, oils, cleaning 
compounds, ECM transmissions, aircraft cleaning soap, and 
asbestos gloves.  

On VA examination in September 1992, diagnoses included acute 
myelogenous leukemia, history of total body radiation, 
chemotherapy, bone marrow transplant, multiple bone marrow 
biopsies and aspirations, and history of exposure to radar, 
jet fuel, oil and asbestos gloves.

In a May 1993 letter to the veteran, the RO requested 
information from the veteran about her alleged exposure to 
carcinogens in service.  In a June 1993 letter, the veteran 
outlined her in-service duties which exposed her to the 
carcinogens previously identified in her claim for service 
connection.  She stated that her occupational history in 
service included work on both flightline and phase inspection 
maintenance from 1976 to 1981.  Her duties included, but were 
not limited to the following:  washing aircraft with PD-680 
which contained petroleum distillates, NAPTHA; treating minor 
corrosion using lacquer paints which contained toluene, 
methylene chloride, acetone, NAPTHA; launching, recovering 
and operating aircraft while radar was in operation; removing 
and replacing panels, doors, radomes; removing, replacing, 
lubricating and servicing landing gear and components, wheel 
and tire assemblies, and brake assemblies, using MIL-C-83360 
containing antimonytrioxide and inorganic lead compounds; 
servicing and draining liquid oxygen, and removing and 
installing liquid oxygen converters with asbestos gloves for 
protection; lubricating aircraft flight controls, parts and 
assemblies, and aircraft engines with various oils and 
lubricants including, but not limited to VV-L-800, molybdenum 
grease and leak tek; servicing and draining hydraulic 
systems, pneudraulic systems, nitrogen systems, and pneumatic 
systems; removing and installing system components; servicing 
aircraft with JP-4 fuel which contained petroleum distillates 
(NAPTHA), benzene and toluene; removing and installing 
external JP-4 fuel tanks and fuel filters; inspecting and 
repairing JP-4 fuel leaks; inspecting, removing, and 
replacing engines and engine components; and removing and 
installing nickel-cadmium aircraft batteries.  The veteran 
further stated that her post-service occupational history 
consisted of office work and educational pursuits without any 
known exposure to carcinogens.

Thereafter, the RO undertook significant efforts to ascertain 
whether the veteran had been exposed to radiation in service.  
The RO requested information about possible radiation 
exposure the veteran may have experienced in service from the 
United States Air Force Occupational Health Laboratory, the 
Defense Nuclear Agency, the Navy Dosimetry Center, the USA 
Ionizing Radiation Dosimetry Center, and the Reynolds 
Electrical &Engineering Co., Inc.  These requests were met 
with negative results.

In February 1995, the veteran submitted a January 1995 letter 
from her treating oncologist, Lance Loomer, M.D., at the 
Southeastern Medical Oncology Center.  Dr. Loomer indicated 
that, if the veteran was indeed exposed to benzene or 
benzene-like compounds, it was definitely possible that her 
leukemia arose from such exposure.  Dr. Loomer went on to 
state that the lag time in developing leukemia after exposure 
peaked at approximately eight years and then plateaued at a 
3-4% probability.  He indicated that it was consequently rare 
to develop leukemia immediately, and that it would be much 
more common to develop leukemia years later as in the case of 
the veteran.

The veteran also submitted abstracts from several articles 
which reportedly linked exposure to certain carcinogens, 
including benzene compounds, to the development of leukemia.

Following the death of the veteran in May 1996, the appellant 
submitted a document from the veteran's service medical 
records which showed treatment in service for a chemical burn 
of the right upper extremity while using PD-680 during a 
cleaning operation in 1977.

II.  Analysis

Initially, the Board finds that the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is not inherently 
implausible, especially given the veteran's previously 
submitted statements regarding in-service chemical exposure, 
the opinion by Dr. Loomer, and the abstracts of certain 
medical articles.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. § 1110.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993). The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312 (1998).  For a service-
connected disability to be considered the principal or 
primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (1998).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c) (1998).

The veteran's occupational specialty in service was aircraft 
maintenance specialist.  Prior to her death, the veteran 
alleged that she had been exposed to multiple carcinogens, 
including benzene compounds, during her duties as an aircraft 
maintenance specialist.  Based on her occupational specialty 
in service, and the expertise regarding fuels, solvents, and 
the like implicit in such a specialty, the Board finds that 
the veteran's reference to exposure to certain chemicals, 
including benzene, to be both credible and competent evidence 
of such exposure.  There is evidence of record which confirms 
that the veteran was diagnosed with acute myeloid leukemia in 
1991, ten years after her discharge from service.  As noted 
above, there is also a private medical opinion from the 
veteran's treating oncologist, as well as evidence contained 
in two referenced treatises which strongly suggests a 
relationship between exposure to benzene compounds and 
subsequent development of acute myeloid leukemia.  This 
increased risk is supported by information contained in two 
medical treatises.  Cecil Textbook of Medicine, (James B. 
Wyngaarden, M.D., Lloyd H. Smith, Jr., M.D., and J. Claude 
Bennett, M.D., eds., 19th ed. 1992), provides, in part, that 
heavy occupational exposure to benzene frequently results in 
marrow hypoplasia, which sometimes evolves into acute 
leukemia.  Similarly, Harrison's Principles of Internal 
Medicine, (Anthony S. Fauci, M.D., Joseph B. Martin, M.D., 
Eugene Braunwald, M.D., Dennis L. Kasper, M.D., Kurt J. 
Isselbacher, M.D., Stephen L. Hause, M.D., Jean D. Wilson, 
M.D., and Dan L. Longo, M.D., eds., 14th ed. 1998), notes 
that benzene used as a solvent has been related to an 
increased incidence of acute myeloid leukemia.

The Board finds that the evidence, both positive and 
negative, is at least in relevant equipoise.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability or any other point, such doubt will be resolved 
in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  Under such circumstances, the Board concludes that 
the evidence supports a grant of service connection for the 
cause of the veteran's death.  38 C.F.R. §§ 3.102, 3.303 
(1998).

It is clear from review of the veteran's death certificate 
that complications from the veteran's acute myeloid leukemia 
were a significant contributing cause of her death.  Pursuant 
to the provisions of 38 U.S.C.A. § 5107(b) (West 1991) and 38 
C.F.R. § 3.312(c) (1998), service connection for the cause of 
the veteran's death is granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

